Citation Nr: 0030754	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether a substantive appeal of an April 1997 rating 
decision finding that no new and material evidence had been 
submitted to reopen a claim for service connection for 
bilateral hearing loss was timely filed.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss and, if so, whether all the evidence both old and new 
warrants the grant of entitlement to service connection.  

REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to September 
1953.

The matter regarding whether a timely substantive appeal was 
filed with regard to an April 1997 rating decision comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  In a rating decision dated April 29, 1997, the RO found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; notice of this rating decision was mailed to the 
veteran on May 9, 1997, and to his appointed attorney on 
November 20, 1997.

2.  A notice of disagreement was received on August 4, 1998; 
it was considered to be timely filed due to the delay in 
sending notification of the April 1997 rating decision to the 
veteran's attorney.

3.  A statement of the case was issued on November 6, 1998.

4.  On December 1, 1998, the RO received a letter from the 
veteran's attorney by facsimile.

5.  A VA Form 9 was received at the RO on March 2, 1999.



CONCLUSION OF LAW

The December 1998 letter faxed from the veteran's attorney to 
the RO constitutes a timely appeal of the April 1997 RO 
decision which found that no new and material evidence had 
been submitted to reopen a claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 
1991); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a May 1963 decision, the Board denied service connection 
for bilateral hearing loss and left ear infection.  In rating 
decision of July 1987, the RO found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for bilateral hearing loss or perforation of the 
left ear drum.  In December 1988, service connection for 
earaches continued to be denied.  In an administrative 
decision dated in March 1994, the RO continued the denial of 
service connection for an ear problem and bilateral hearing 
loss.

In October 1996, the veteran filed another request to reopen 
the claim for service connection for bilateral hearing loss.  
In rating decision dated April 29, 1997, the RO determined 
that no new and material evidence to reopen the claim for 
bilateral hearing loss had been submitted and continued to 
deny the claim.  In a letter dated May 9, 1997, the RO 
notified the veteran of the April 1997 rating decision.  
However, the information was not sent to the veteran's 
attorney at that time.  After becoming aware of the 
oversight, the RO sent a copy of the April 1997 rating 
decision to the veteran's attorney on November 20, 1997.  In 
a letter received on August 4, 1998, the veteran's attorney 
submitted a notice of disagreement with the April 1997 rating 
decision.  A statement of the case was issued on November 6, 
1998, to the veteran, with a copy mailed to his attorney.  A 
blank VA Form 9 was enclosed.

On December 1, 1998, the RO received a letter transmitted by 
facsimile from the veteran's attorney with the veteran's 
name, VA claims file number, and argument concerning the 
veteran's claim for service connection for bilateral hearing 
loss.  The attorney noted that he would submit a VA Form 9 
under separate cover by mail.  

On December 3, 1998, the RO sent a letter to the veteran, 
with a copy sent to his attorney, acknowledging the faxed 
communication from the veteran's attorney and notifying them 
of the need to submit a timely formal appeal of the decision 
"on or before January 6, 1998 (60 days after release of the 
Statement of the Case)."  This letter contains an apparent 
typographical error, as the RO should have noted the date as 
January 6, 1999, which is 60 days after release of the 
statement of the case.

On March 2, 1999, the RO received a VA Form 9 with regard to 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
bilateral hearing loss.  This form indicates that the veteran 
wants a BVA hearing in Washington, D.C.

In a letter from the RO to the veteran, dated April 5, 1999, 
with a copy sent to the veteran's attorney, the veteran and 
his attorney were informed that a timely filed substantive 
appeal had not been received and the appeal could not be sent 
to the Board.  The RO informed the veteran and his attorney 
that the April 1997 rating decision had become final.  In a 
statement received later in April 1999, the veteran's 
attorney submitted a notice of disagreement with the April 
1999 determination.  A statement of the case was issued in 
May 1999.  Later in May, a VA Form 9 was submitted with 
regard to the issue of the timeliness of a substantive appeal 
with regard to the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for bilateral hearing loss.  In regard to the issue of the 
timeliness of the substantive appeal, the veteran indicated 
that he did not want a personal hearing.

II.  Timeliness of Appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
issued, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.

The notice of disagreement and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case the notice of 
disagreement or substantive appeal must be filed with the VA 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300.

Except the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA.  A denial of a 
request for extension may be appealed to the Board.  38 
C.F.R. § 20.303.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the notice of disagreement and the 
substantive appeal.  Subject to review by courts of competent 
jurisdiction, only the Board will make final decisions with 
respect to its jurisdiction.  38 C.F.R. § 20.101(c).

In the instant case, the evidence shows that the RO mailed 
its April 29, 1997 rating decision to the veteran at his 
address of record.  There has been no evidence submitted that 
would show otherwise, and in fact, no credible evidence of 
record shows that the veteran did not actually receive it.  
The evidence shows that the RO did not send the veteran's 
attorney a copy of the April 1997 rating decision until 
November 20, 1997.  Based on that fact, the RO considered the 
notice of disagreement, received in August 1998, to be timely 
filed and issued a statement of the case to the veteran and 
his attorney on November 6, 1998.

The issue on appeal is whether a substantive appeal as to the 
April 1997 rating decision was timely filed.  The evidence 
shows that the veteran's attorney submitted a letter by fax 
on December 1, 1998.  However, a VA Form 9 was not received 
until March 2, 1999.  The issue is whether the December 1, 
1998 letter constitutes a substantive appeal.

The Board finds that a timely substantive appeal has been 
submitted in the form of the December 1, 1998 letter.  A 
valid substantive appeal need not be a completed VA Form 9, 
but may be any correspondence containing the necessary 
information.  38 C.F.R. §20.202; see McGhee v. Brown, 6 Vet. 
App. 414, 415 (1994).  The December 1998 letter contains the 
necessary information, consisting of the veteran's name, VA 
claims file number, and arguments relating to the specific 
item in the statement of the case, that is, whether the 
evidence submitted was new and material to reopen the claim 
for service connection for bilateral hearing loss.  There is 
no prohibition as to a correspondence received by facsimile.  
Further, the VA must liberally interpret what constitutes a 
substantive appeal.  See Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Allin v. Brown, 6 Vet. App. 207, 213 (1994).


ORDER

A timely appeal with respect to the April 1997 rating 
decision has been submitted, to this extent the veteran's 
appeal is granted.


REMAND

In light of the above disposition finding that a timely 
appeal of the April 1997 rating decision has been submitted, 
the Board has jurisdiction over the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for bilateral hearing loss.  However, in 
the veteran's VA Form 9, submitted in March 1999, it was 
indicated that he wanted a Board hearing in Washington, D.C.  
Thereafter, in a VA Form 9 received in May 1999, the veteran 
indicated that he did not want a hearing before the Board.  
In this regard, the RO should contact the veteran and clarify 
the type of hearing that he would prefer and, if appropriate, 
schedule the veteran for such a hearing.

Furthermore, additional private medical evidence was 
submitted to the Board in October 1999.  The RO has not had 
the opportunity to review this evidence in consideration of 
the veteran's claim.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran 
and clarify the type of hearing that he 
would prefer and, if appropriate, 
schedule the veteran for such a hearing.  

2.  After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review all 
evidence of record and readjudicate the 
issue on appeal as to whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for bilateral hearing loss.

3.  If the determination remains adverse 
to the veteran, he and his attorney 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
veteran needs to take no action until so informed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 1 -


